                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                    Plaintiff,

     v.                                       CRIMINAL NO. 1:17CR32-04
                                                   (Judge Keeley)

CHRISTOPHER LLOYD,

                    Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1253),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On       November   19,   2018,   the    defendant,   Christopher   Lloyd

(“Lloyd”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

Fifteen of the Superseding Indictment. After Lloyd stated that he

understood that the magistrate judge is not a United States

district judge, he consented to tendering his plea before the

magistrate judge. Previously, this Court had referred the guilty

plea to the magistrate judge for the purposes of administering the

allocution pursuant to Federal Rule of Criminal Procedure 11,

making    a    finding   as    to   whether   the   plea   was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

     Based upon Lloyd’s statements during the plea hearing and the

government’s proffer establishing that an independent factual basis

for the plea existed, the magistrate judge found that Lloyd was
USA v. LLOYD                                             1:17CR32-04

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1253),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

competent to enter a plea, that the plea was freely and voluntarily

given, that he was aware of the nature of the charges against him

and the consequences of his plea, and that a factual basis existed

for the tendered plea. The magistrate judge entered a Report and

Recommendation Concerning Plea of Guilty in Felony Case (“R&R”)

(dkt. no. *) finding a factual basis for the plea and recommending

that this Court accept Lloyd’s plea of guilty to Count Fifteen of

the Superseding Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Lloyd’s guilty plea, and ADJUGES him GUILTY of the crime

charged in Count Fifteen of the SupersedingIndictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it




                                2
USA v. LLOYD                                                   1:17CR32-04

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1253),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

has received and reviewed the presentence report prepared in this

matter.

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

     1.      The Probation Officer shall undertake a presentence

investigation of Lloyd, and prepare a presentence report for the

Court;

     2.      The Government and Lloyd shall provide their versions of

the offense to the probation officer by December 13, 2018;

     3.      The presentence report shall be disclosed to Lloyd,

defense counsel, and the United States on or before February 13,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.      Counsel may file written objections to the presentence

report on or before February 27, 2019;

     5.      The Office of Probation shall submit the presentence

report with addendum to the Court on or before March 11, 2019; and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the


                                      3
USA v. LLOYD                                                  1:17CR32-04

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 1253),
     ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before March

11, 2019.

     The magistrate judge remanded Lloyd to the custody of the

United States Marshal Service.

     The    Court   will   conduct    the   sentencing   hearing   for   the

defendant on March 26, 2019, at 11:30 A..M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: December 4, 2018


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
